Opinion by
Judge Pauladino,
William Beahan (Claimant) appeals from an order of the Workmen’s Compensation Appeal Board (Board) reversing a decision of the referee and denying benefits. We affirm.
Claimant was a systems analyst for Pittsburgh Software Consultants, Inc. (Employer). He was also president of the company. On March 15, 1980, Claimant was working for a customer at another company’s office, off the Employer’s premises. When Claimant finished his work, he loaded his car with four of the Employer’s computer discs and drove to his home. On the way home, Claimant drove directly past the building where the Employer’s office was located. Claimant did not stop to drop off the discs because it was late and because he had been having trouble using his key to get into the building.
*543Although Claimant did not intend to do any further work with the discs, he took them home with him. While carrying the discs into his home, Claimant slipped and fell on ice in his driveway, sustaining a broken right leg and a dislocated right ankle.
The referee granted benefits and the Board reversed, concluding as a matter of law that Claimant was not within the course of his employment as a systems analyst when he fell. Claimant in his appeal challenges this conclusion of the Board.1
Section 301(a) of The Pennsylvania Workmen’s Compensation Act (Act)2 provides that an employer ‘ ‘shall be liable for compensation for personal injury to, or for the death of each employe, by an injury in the course of his employment.”
Section 301(c)(1) of the Act defines injury to mean “an injury to an employe, regardless of previous physical condition, arising in the course of his employment and related thereto.”3
In Krawchuk v. Philadelphia Electric Company, 497 Pa. 115, 439 A.2d 627 (1981), the Supreme Court held that Section 301(c)(1) contains only two requirements for compensability — (1) that the injury arose in the course of employment and (2) that the injury was related to that employment.4
In the instant case we cannot say that the Board erred as a matter of law in concluding that Claimant was not within the course of his employment when he *544was injured. The Board found that Claimant ohose to take the discs home for personal reasons, and did so for his own convenience rather than that of the Employer. The evidence supports this finding. Claimant in his testimony stated that he had finished his work for the day and did not intend to do any work for the Employer at home. Claimant also stated that although he had been having trouble with his key, he had been able to use it to get into the building on other occasions. These facts support the Board’s finding that 'Claimant took the discs home for his own convenience.
Claimant argues that because he is the president of the company we should expand the course of his employment to include his decision to take the discs home. We do not agree. The fact that Claimant’s actions were based on personal convenience removes the injury from the course of his employment, regardless of Claimant’s executive position.
We find that the Board correctly concluded that Claimant was not in the course of his employment when he was injured. Accordingly, the order of the Board reversing the referee and denying benefits is affirmed.
Order
And Now, May 25, 1984, the order of the Workmen’s Compensation Appeal Board in the above-captioned case is hereby affirmed.

 Our scope of review in a workmen’s compensation case where the party with the burden of proof did not prevail below is limited to a determination of whether an error of law was committed or whether competent evidence was capriciously disregarded. Nucci v. Workmen’s Compensation Appeal Board, 70 Pa. Commonwealth Ct. 178, 452 A.2d 905 (1982).


 Act of June 2,1915, P.L. 736, as amended,, 77 P.S. §431.


 77 P.S. §411(1).


 Krawchuk, 497 Pa. at 120, 439 A.2d at 630.